Exhibit 10.12

 

LOGO [g753419g50l57.jpg]

July 8, 2014

Peter Wooster

[PRIVATE ADDRESS]

Dear Peter:

This release agreement (“Agreement”) confirms the agreement between Marin
Software Incorporated (the “Company”) and you regarding the terms of your
separation from the Company on mutually agreeable terms as set forth below. You
and the Company (collectively, the “Parties”) agree that this Agreement
represents the full and complete agreement concerning your separation from
employment with the Company.

 

1. Separation Date.

 

  (a) You resigned and your last date of employment and effective date of
separation from employment with the Company was July 7, 2014 (the “Separation
Date”).

 

  (b) On the Separation Date, you received payment of all accrued but unpaid
wages through the Separation Date, including all accrued but unused vacation
through the Separation Date.

 

2. Consideration. Provided that you sign and return this Agreement without
revoking it as set forth in paragraphs 19 and 20, the Company will:

 

  (a) pay you an amount of $27,041, less all applicable taxes and other
withholding. This payment will be made in a lump sum within two (2) regularly
scheduled pay periods following the Effective Date of this Agreement as defined
in paragraph 21, and may be direct deposited;

 

  (b) Provided that you timely elect and enroll in COBRA and that you have not
secured alternate coverage, the Company will reimburse your COBRA costs for up
to 2 months immediately following your Separation Date. Please submit your COBRA
invoices to Nancy Kato for payment; and

 

  (c) allow you to keep for your personal use your laptop, computer monitor and
keyboard. Your laptop must be first provided to the Company’s information
technology department so all Proprietary Information can be removed and
notwithstanding keeping the laptop you remain bound by Sections 6 and 7 (other
than being permitted to keep the above referenced devices).

 

1



--------------------------------------------------------------------------------

  3. Stock Options. Your stock options will cease vesting on the Separation
Date. You have three months after the Separation Date in which to exercise
vested stock options. All unvested stock options will be cancelled effective as
of the Separation Date. Please contact Kathy Rogers, should you have any
questions regarding your stock options.

 

  4. Benefits and COBRA. With the exception of medical and dental insurance, you
will be eligible to participate in all employee benefit plans in which you are
currently enrolled through your Separation Date. Your Company-provided medical
and dental insurance will terminate effective the last day of the month of your
Separation Date (July 31, 2014). Effective on the first day of the following
month, you may elect to continue medical and dental insurance coverage at your
own expense, except as otherwise provided in paragraph 2 of this Agreement,
pursuant to a federal law known as COBRA. You will receive under separate cover
information and enrollment forms regarding continuing insurance coverage
pursuant to COBRA.

 

  5. No Other Payments. You understand and agree that absent this Agreement, you
would not otherwise be entitled to the consideration specified in this
Agreement. Further, by signing this Agreement, you agree that you are not
entitled to any payments, benefits and/or other consideration from the Company
that are not specifically listed in this Agreement, including but not limited to
reinstatement to employment, attorneys’ fees, any amounts under bonus or
incentive compensation plan, and/or any severance pay, except for those benefits
in which you have vested rights pursuant to the terms of the applicable plans
and applicable law or which are not released by this Agreement pursuant to
paragraph 8(b) below. You further agree and acknowledge that upon the Company’s
providing the payments and other benefits set forth in this Agreement, the
Company has paid you in full any and all monies owed to you in connection with
your employment with the Company and/or separation from employment, including
but not limited to payment for all services performed on behalf of the Company
and all other amounts owed through your Separation Date, except as otherwise
specifically stated in this Agreement or which are not released by this
Agreement pursuant to paragraph 8(b below.

 

  6. Employee Invention Assignment and Confidentiality Agreement. You hereby
acknowledge that you are and will remain bound by all provisions of your
previously executed Employee Invention Assignment and Confidentiality Agreement
(“Confidentiality Agreement”), a copy of which is attached as Exhibit A to this
Agreement and shall be deemed part of this Agreement. You further acknowledge
that as a result of your employment with the Company, you have had access to the
Company’s Proprietary Information (as defined in the Confidentiality Agreement),
that you will hold all Proprietary Information in strictest confidence and that
you will not make use of such Proprietary Information on behalf of anyone.

 

  7.

Return of Company Property. By signing this Agreement, you certify that you have
(i) returned to the Company any and all Proprietary Information (as defined in
the Confidentiality Agreement) and all other materials or documents belonging to
the Company, including the originals and any and all copies thereof, whether in
hard

 

2



--------------------------------------------------------------------------------

  copy or electronic form, which were in your possession or under your control,
including without limitation access and identification cards, keys, laptops,
computers, cell phones, iphones, blackberries, PDAs or other devices, corporate
credit cards, files, reports, mailing lists, rolodexes, computer print-outs, and
computer disks and tapes; (ii) have not retained any copies of any Proprietary
Information and/or any other materials, documents or property belonging to the
Company or any of its affiliated entities; and (iii) have permanently deleted
all Proprietary Information from your home and/or personal computer drives and
from any other personal electronic, digital or magnetic storage devices.

 

8. General Release.

 

  (a) In consideration for the enhanced benefits that you will receive and any
other consideration provided by this Agreement, you and any person acting by,
through, under, or on behalf of you, release, waive, and forever discharge Marin
Software Incorporated, its subsidiaries and affiliates and all of their
respective agents, employees, officers, directors, shareholders, successors, and
assigns (the “Company”) from any and all actions, demands, obligations,
agreements, or proceedings of any kind, individually or as part of a group
action, whether known or unknown, arising out of, or connected with, claims of
unlawful discrimination, harassment or failure to accommodate; the terms and
conditions of your employment; your compensation and benefits; your separation
of employment from the Company; and/or termination of your employment,
including, but not limited to all matters in law, in equity, in contract, or in
tort, or pursuant to statute, constitution or ordinance, including damages,
attorney’s fees, costs and expenses and, without limiting the generality of the
foregoing, to all claims arising under the Age Discrimination in Employment Act
(ADEA), Title VII of the Civil Rights Act of 1964, the Civil Rights Act of 1991,
the Americans with Disabilities Act, the National Labor Relations Act (NLRA),the
Equal Pay Act; the Family and Medical Leave Act; the Employee Retirement Income
Security Act; the California Fair Employment and Housing Act; the California
Labor Code, or any other federal, state, or local law, statute, or ordinance
affecting my employment with or separation from the Company.

 

  (b) Notwithstanding the generality of the foregoing, you do not release the
following claims:

 

  (i) Claims relating to the Company’s failure to comply with its obligations to
provide the consideration set forth in this Agreement;

 

  (ii) Claims that may not legally be waived by private agreement;

 

  (iii) Claims regarding the knowing and voluntary nature of your release of
claims pursuant to the Age Discrimination in Employment Act;

 

  (iv) Claims under the Fair Labor Standards Act;

 

3



--------------------------------------------------------------------------------

  (v) Claims for unemployment compensation or any state disability insurance
benefits pursuant to the terms of applicable state law;

 

  (vi) Claims for workers’ compensation insurance benefits under the terms of
any workers’ compensation insurance policy or fund of the Company;

 

  (vii) Claims to continued participation in certain of the Company’s benefit
plans pursuant to the terms and conditions of the federal law known as COBRA;

 

  (viii) Claims to any benefit entitlements vested as the date of your
employment termination, pursuant to written terms of any Company employee
benefit plan; and

 

  (ix) Your right, if any, to indemnification from the Company, or to the
payment of the costs of defense, under California Labor Code Section 2802.

 

  (x) Nothing in this Agreement prevents you from exercising rights under
Section 7 of the NLRA to engage in joint activity with other employees, although
by signing this release you are waiving rights to individual relief based on any
assertion of claims, except where such a waiver of individual relief is
prohibited.

 

  (c) You understand that nothing in this Agreement, including but not limited
to the release of claims, proprietary information, confidentiality, cooperation
and non-disparagement provisions, shall be construed to prohibit you from filing
a charge or complaint with, or participating in any investigation or proceeding
conducted by, the National Labor Relations Board, Equal Employment Opportunity
Commission and/or any federal, state or local agency charged with the
enforcement of any laws, although by signing this Agreement, you understand that
you are waiving any and all rights to receive individual relief based on claims
asserted in such charge or complaint, except where such a waiver of individual
relief is prohibited.

 

  (d) YOU ACKNOWLEDGE THAT YOU ARE FAMILIAR WITH THE PROVISIONS OF CALIFORNIA
CIVIL CODE SECTION 1542, WHICH PROVIDES AS FOLLOWS:

A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH
IF KNOWN BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH
THE DEBTOR.

BEING AWARE OF SAID CODE SECTION, YOU HEREBY EXPRESSLY WAIVE ANY RIGHTS YOU MAY
HAVE THEREUNDER, AS WELL AS UNDER ANY OTHER STATUTES OR COMMON LAW PRINCIPLES OF
SIMILAR EFFECT.

 

4



--------------------------------------------------------------------------------

9. Non-disparagement. You agree that you shall not directly or indirectly
disparage the Releasees, any person acting by, through, under or in concert with
any of them, and/or any of the Company’s products with any written or oral
statement. Nothing in this paragraph shall prohibit you from providing truthful
information in response to a subpoena or other legal process or from exercising
the rights specified in Paragraphs 8(b) and 8(c) above and 21 below.

 

10. References. All external requests for references should be directed to Human
Resources, which will confirm only your job title and dates of employment.

 

11. Arbitration. Except for any claim for injunctive relief arising out of a
breach of a party’s obligations to protect the other’s proprietary information,
the Parties agree to arbitrate in the City and County of San Francisco,
California, through the American Arbitration Association , any and all disputes
or claims arising out of or related to the validity, enforceability,
interpretation, performance or breach of this Agreement, whether sounding in
tort, contract, statutory violation or otherwise, or involving the construction
or application or any of the terms, provisions, or conditions of this Agreement.
Any arbitration may be initiated by a written demand to the other party. The
arbitrator’s decision shall be final, binding, and conclusive. The Parties
further agree that this Agreement is intended to be strictly construed to
provide for arbitration as the sole and exclusive means for resolution of all
disputes hereunder to the fullest extent permitted by law. The Parties expressly
waive any entitlement to have such controversies decided by a court or a jury.

 

12. Attorney’s Fees. If any action is brought to enforce the terms of this
Agreement, then to the fullest extent permitted by law, the prevailing party
will be entitled to recover its reasonable attorneys’ fees, costs and expenses
from the other party, in addition to any other relief to which the prevailing
party may be entitled.

 

13. Confidentiality of Agreement. The existence, contents, terms and conditions
of this Agreement must be kept confidential by you and may not be disclosed
except to your immediate family, accountant, tax advisor, or attorneys or
pursuant to subpoena or court order. If you do disclose the existence, contents,
terms and conditions of this Agreement to your immediate family, accountant, tax
advisor, or/or attorneys, you must instruct the person to whom disclosure is
made the information disclosed must be kept strictly confidential. You agree
that if you are asked for information concerning this settlement, you will state
only that you and the Company reached an amicable resolution of any disputes
concerning your separation from the Company. Any breach of this confidentiality
provision shall be deemed a material breach of this Agreement.

 

14. No Admission of Liability. This Agreement is not and shall not be construed
or contended by you to be an admission or evidence of any wrongdoing or
liability on the part of the Releasees.

 

5



--------------------------------------------------------------------------------

15. Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of California.

 

16. Severability. The provisions of this Agreement are severable. If any
provision is held to be invalid or unenforceable, only such provision or
provisions shall be invalid or unenforceable without invalidating or otherwise
affecting the validity or enforceability of any other provisions, which shall
remain in full force and effect to the fullest extent permitted by law.

 

17. Entire Agreement; Amendment. This Agreement, together with your
Confidentiality Agreement attached hereto as Exhibit A, sets forth the entire
agreement between you and the Company and supersedes any and all prior oral or
written agreements or understanding between you and the Company concerning the
subject matter thereof, including without limitation the Offer of Employment
dated October 31, 2006. This Agreement may not be altered, amended or modified,
except by a further written document signed by you and the Chief Executive
Officer or Chief People Officer of the Company.

 

18. Representations And Waiver. By signing this Agreement, you acknowledge that:

 

  (a) You have carefully read, and understand, the legal and binding effect of
this Agreement;

 

  (b) You have been given at least twenty-one (21) days to consider your rights
and obligations under this Agreement and to consult with an attorney and/or any
other advisors of your choice before signing this Agreement. You knowingly and
voluntarily waive the remainder of the 21-day consideration period, if any,
following the date you signed this release below. You have not been asked by the
Company to shorten your time-period for consideration of whether to sign this
release. The Company has not threatened to withdraw or alter the benefits due
you prior to the expiration of the 21-day period nor has the Company provided
different terms to you because you have decided to sign this release prior to
the expiration of the 21-day consideration period. You understand that having
waived some portion of the 21-day consideration period, the Company may expedite
the processing of benefits provided you in exchange for signing this release.
You agree that changes to this Agreement, whether material or immaterial, do not
restart the running of the twenty-one (21) day period;

 

  (c) By this provision in the Agreement, you have been advised to consult with
an attorney and/or any other advisors of your choice and you have had an
opportunity to seek legal counsel before signing this Agreement;

 

  (d) You understand that this Agreement is legally binding and by signing it
you give up certain rights, including your right to pursue any claims you had,
have or may have had against the Company;

 

6



--------------------------------------------------------------------------------

  (e) You have voluntarily chosen to enter into this Agreement and have not been
forced or pressured in any way to sign it;

 

  (f) You have not relied upon any representation, statement or omission made by
any of the Company’s agents, attorneys or representatives with regard to the
subject matter, basis or effect of this Agreement or otherwise, other than those
expressly stated in this Agreement;

 

  (g) You have (i) received all compensation due you as a result of services
performed for the Company with the receipt of your final paycheck; (ii) reported
to the Company any and all work-related injuries you incurred during your
employment by the Company; (iii) been properly provided any leave of absence
because of your or a family member’s health condition and have not been
subjected to any improper treatment, conduct or actions due to a request for or
taking such leave; and (iv) provided the Company with written notice of any and
all concerns regarding suspected ethical and compliance issues or violations on
the part of the Company or any released person or entity;

 

  (h) You further represent that no claims, complaints, charges or other
proceedings are pending in any court, administrative agency, commission or other
forum relating directly or indirectly to your employment by the Company.

 

  (i) The consideration for this release is in addition to anything of value to
which you already are entitled; and

 

  (j) This Agreement does not waive any rights or claims that may arise after
this Agreement is signed.

 

19. Return of Signed Agreement: You should return this signed Agreement to Nancy
Kato, Chief People Officer, Marin Software, 123 Mission Street, 25th Floor, San
Francisco, CA 94105, by no earlier than July 8, 2014 and no later than August 8,
2014. If you sign and/or return the Agreement earlier than July 8, 2014, or do
not return the signed Agreement to Ms. Kato by August 8, 2014, this Agreement
shall be deemed revoked, null, void and of no effect, and you shall have no
entitlement to pay, benefits or any consideration as set forth in paragraph 2 of
this Agreement.

 

20. Revocation Period and Effective Date: You have seven (7) calendar days from
the date you sign this Agreement to change your mind and revoke this Agreement.
If you do not advise the Company in writing within seven (7) calendar days after
signing that you have revoked this Agreement, this Agreement shall be effective,
enforceable and binding on all Parties on the eighth (8th) day after you sign
this Agreement. If you change your mind and revoke this Agreement, you must send
written notice of your decision to Nancy Kato, Chief People Officer, Marin
Software, 123 Mission Street, 25th Floor, San Francisco, CA 94105 so that
Ms. Kato receives your revocation no later than the eighth (8th) day after you
originally signed this Agreement. You understand that the Company shall not be
required to make payments or provide the consideration set forth in this
Agreement unless this Agreement becomes effective. If the revocation period
expires on a weekend or holiday, you understand you have until the end of the
next business day to revoke.

 

7



--------------------------------------------------------------------------------

21. You understand that following the seven day revocation period, this release
will be final and binding. You promise that you will not pursue any claim that
you have settled by this release. If you break this promise, you agree to pay
all of the Company’s costs and expenses (including reasonable attorneys’ fees)
related to the defense of any claims except this promise not to sue does not
apply to claims that you may have under the Older Worker Benefit Protection Act
(OWBPA) and the ADEA. Although you are releasing claims that you may have under
OWBPA and the ADEA, you understand that you may challenge the knowing and
voluntary nature of this release under the OWBPA and the ADEA before a court,
the Equal Employment Opportunity Commission (EEOC), the National Labor Relations
Board (NLRB), or any other federal, state or local agency charged with the
enforcement of any employment laws. You understand, however, that if you pursue
a claim against the Company under the OWBPA and/or the ADEA, a court has the
discretion to determine whether the Company is entitled to restitution,
recoupment, or set off (hereinafter “reduction”) against a monetary award
obtained by you in the court proceeding. A reduction never can exceed the amount
you recover, or the consideration you received for signing this release,
whichever is less. You also recognize that the Company may be entitled to
recover costs and attorney’s fees incurred by the Company as specifically
authorized under applicable law.

If the above accurately reflects your understanding, please date and sign the
enclosed copy of this letter in the places indicated below and return that copy
to me in Human Resources.

 

Sincerely,

/s/ Nancy Kato

Nancy Kato

Chief People Officer Marin Software Incorporated Accepted and agreed to:

/s/ Peter Wooster

Peter Wooster

July 8, 2014

Date

 

8



--------------------------------------------------------------------------------

EXHIBIT A

EMPLOYEE INVENTIONS ASSIGNMENT AND CONFIDENTIALITY AGREEMENT

 

9



--------------------------------------------------------------------------------

MARIN SOFTWARE INCORPORATED

EMPLOYEE INVENTION ASSIGNMENT AND

CONFIDENTIALITY AGREEMENT

In consideration of, and as a condition of my employment with Marin Software
Incorporated, a Delaware corporation (the “Corporation”), I hereby represent to,
and agree with the Corporation as follows:

1. Purpose of Agreement. I understand that the Corporation is engaged in a
continuous program of research, development, production and marketing in
connection with its business and that it is critical for the Corporation to
preserve and protect its “Proprietary Information” (as defined in Section 7
below), its rights in “Inventions” (as defined in Section 2 below) and in all
related intellectual property rights. Accordingly, I am entering into this
Employee Invention Assignment and Confidentiality Agreement (this “Agreement”)
as a condition of my employment with the Corporation, whether or not I am
expected to create inventions of value for the Corporation.

2. Disclosure of Inventions. I will promptly disclose in confidence to the
Corporation all inventions, improvements, designs, original works of authorship,
formulas, processes, compositions of matter, computer software programs,
databases, mask works and trade secrets that I make or conceive or first reduce
to practice or create, either alone or jointly with others, during the period of
my employment, whether or not in the course of my employment, and whether or not
patentable, copyrightable or protectable as trade secrets (the “Invention”).

3. Work for Hire; Assignment of Inventions. I acknowledge and agree that any
copyrightable works prepared by me within the scope of my employment are “works
for hire” under the Copyright Act and that the Corporation will be considered
the author and owner of such copyrightable works. I agree that all Inventions
that (i) are developed using equipment, supplies, facilities or trade secrets of
the Corporation, (ii) result from work performed by me for the Corporation, or
(iii) relate to the Corporation’s business or current or anticipated research
and development (the “Assigned Inventions”), will be the sole and exclusive
property of the Corporation and are hereby irrevocably assigned by me to the
Corporation. Attached hereto as Exhibit A is a list describing all inventions,
original works of authorship, developments and trade secrets which were made by
me prior to the date of this Agreement, which belong to me and which are not
assigned to the Corporation (“Prior Inventions”). If no such list is attached, I
agree that it is because no such Prior Inventions exist. I acknowledge and agree
that if I use any of my Prior Inventions in the scope of my employment, or
include them in any product or service of the Corporation, I hereby grant to the
Corporation a perpetual, irrevocable, nonexclusive, world-wide, royalty-free
license to use, disclose, make, sell, copy, distribute, modify and create works
based on, perform or display such Prior Inventions and to sublicense third
parties with the same rights.



--------------------------------------------------------------------------------

4. Labor Code Section 2870 Notice. I have been notified and understand that the
provisions of Sections 3 and 5 of this Agreement do not apply to any Assigned
Invention that qualifies fully under the provisions of Section 2870 of the
California Labor Code, which states as follows:

ANY PROVISION IN AN EMPLOYMENT AGREEMENT WHICH PROVIDES THAT AN EMPLOYEE SHALL
ASSIGN, OR OFFER TO ASSIGN, ANY OF HIS OR HER RIGHTS IN AN INVENTION TO HIS OR
HER EMPLOYER SHALL NOT APPLY TO AN INVENTION THAT THE EMPLOYEE DEVELOPED
ENTIRELY ON HIS OR HER OWN TIME WITHOUT USING THE EMPLOYER’S EQUIPMENT,
SUPPLIES, FACILITIES, OR TRADE SECRET INFORMATION EXCEPT FOR THOSE INVENTIONS
THAT EITHER: (1) RELATE AT THE TIME OF CONCEPTION OR REDUCTION TO PRACTICE OF
THE INVENTION TO THE EMPLOYER’S BUSINESS, OR ACTUAL OR DEMONSTRABLY ANTICIPATED
RESEARCH OR DEVELOPMENT OF THE EMPLOYER; OR (2) RESULT FROM ANY WORK PERFORMED
BY THE EMPLOYEE FOR THE EMPLOYER. TO THE EXTENT A PROVISION IN AN EMPLOYMENT
AGREEMENT PURPORTS TO REQUIRE AN EMPLOYEE TO ASSIGN AN INVENTION OTHERWISE
EXCLUDED FROM BEING REQUIRED TO BE ASSIGNED UNDER CALIFORNIA LABOR CODE SECTION
2870(a), THE PROVISION IS AGAINST THE PUBLIC POLICY OF THIS STATE AND IS
UNENFORCEABLE.

5. Assignment of Other Rights. In addition to the foregoing assignment of
Assigned Inventions to the Corporation, I hereby irrevocably transfer and assign
to the Corporation: (i) all worldwide patents, patent applications, copyrights,
mask works, trade secrets and other intellectual property rights, including but
not limited to rights in databases, in any Assigned Inventions, along with any
registrations of or applications to register such rights; and (ii) any and all
“Moral Rights” (as defined below) that I may have in or with respect to any
Assigned Inventions. I also hereby forever waive and agree never to assert any
and all Moral Rights I may have in or with respect to any Assigned Inventions,
even after termination of my work on behalf of the Corporation. “Moral Rights”
mean any rights to claim authorship of or credit on an Assigned Inventions, to
object to or prevent the modification or destruction of any Assigned Inventions
or Prior Inventions licensed to Corporation under Section 3, or to withdraw from
circulation or control the publication or distribution of any Assigned
Inventions or Prior Inventions licensed to Corporation under Section 3, and any
similar right, existing under judicial or statutory law of any country or
subdivision thereof in the world, or under any treaty, regardless of whether or
not such right is denominated or generally referred to as a “moral right.”
Notwithstanding the foregoing, I will have the right to claim participation in
the development, creation, or modification of the Assigned Inventions on my
resume or in my curriculum vita; provided that I obtain Corporation’s approval
for such disclosures before providing the disclosure to any third-party.

6. Assistance. I agree to assist the Corporation in every proper way to obtain
for the Corporation and enforce patents, copyrights, mask work rights, trade
secret rights and other legal protections for the Corporation’s Assigned
Inventions in any and all countries. I will execute any documents that the
Corporation may reasonably request for use in obtaining or enforcing such
patents, copyrights, mask work rights, trade secrets and other legal
protections. My

 

2



--------------------------------------------------------------------------------

obligations under this paragraph will continue beyond the termination of my
employment with the Corporation, provided that the Corporation will compensate
me at a reasonable rate after such termination for time or expenses actually
spent by me at the Corporation’s request on such assistance. I appoint the
Secretary of the Corporation as my attorney-in-fact to execute documents on my
behalf for this purpose.

7. Proprietary Information. I understand that my employment by the Corporation
creates a relationship of confidence and trust with respect to any information
of a confidential or secret nature that may be disclosed to me by the
Corporation or a third party that relates to the business of the Corporation or
to the business of any parent, subsidiary, affiliate, customer or supplier of
the Corporation or any other party with whom the Corporation agrees to hold
information of such party in confidence (the “Proprietary Information”). Such
Proprietary Information includes, but is not limited to, Assigned Inventions,
marketing plans, product plans, business strategies, financial information,
forecasts, personnel information, customer lists and data, and domain names.

8. Confidentiality. At all times, both during my employment and after its
termination, I will keep and hold all such Proprietary Information in strict
confidence and trust. I will not use or disclose any Proprietary Information
without the prior written consent of the Corporation, except as may be necessary
to perform my duties as an employee of the Corporation for the benefit of the
Corporation. Upon termination of my employment with the Corporation, I will
promptly deliver to the Corporation all documents and materials of any nature
pertaining to my work with the Corporation and, upon the Corporation’s request,
will execute a document confirming my agreement to honor my responsibilities
contained in this Agreement. I will not take with me or retain any documents or
materials or copies thereof containing any Proprietary Information.

9. No Breach of Prior Agreement. I represent that my performance of all the
terms of this Agreement and my duties as an employee of the Corporation will not
breach any invention assignment, proprietary information, confidentiality or
similar agreement with any former employer or other party. I represent that I
will not bring with me to the Corporation or use in the performance of my duties
for the Corporation any documents or materials or intangibles of a former
employer or third party that are not generally available to the public or have
not been legally transferred to the Corporation.

10. Efforts; Duty Not to Compete. I understand that my employment with the
Corporation requires my undivided attention and effort during normal business
hours. While I am employed by the Corporation, I will not, without the
Corporation’s express prior written consent, engage in any other employment or
business that (i) directly competes with the current or future business of the
Corporation; (ii) uses any Corporation information, equipment, supplies,
facilities or materials; or (iii) otherwise conflicts with the Corporation’s
business interest and causes a disruption of its operations.

11. Notification. I hereby authorize the Corporation to notify third parties,
including, without limitation, customers and actual or potential employers, of
the terms of this Agreement and my responsibilities hereunder.

 

3



--------------------------------------------------------------------------------

12. Non-Solicitation of Employees/Consultants. During my employment with the
Corporation and for a period of one (1) year thereafter, I will not directly or
indirectly solicit away employees or consultants of the Corporation for my own
benefit or for the benefit of any other person or entity.

13. Non-Solicitation of Suppliers/Customers. During and after the termination of
my employment with the Corporation, I will not directly or indirectly solicit or
otherwise take away customers or suppliers of the Corporation if, in so doing, I
use or disclose any trade secrets or proprietary or confidential information of
the Corporation. I agree that the non-public names and addresses of the
Corporation’s customers and suppliers, and all other confidential information
related to them, including their buying and selling habits and special needs,
created or obtained by me during my employment, constitute trade secrets or
proprietary or confidential information of the Corporation.

14. Name & Likeness Rights. I hereby authorize the Corporation to use, reuse,
and to grant others the right to use and reuse, my name, photograph, likeness
(including caricature), voice, and biographical information, and any
reproduction or simulation thereof, in any form of media or technology now known
or hereafter developed (including, but not limited to, film, video and digital
or other electronic media), both during and after my employment, for any
purposes related to the Corporation’s business, such as marketing, advertising,
credits, and presentations.

15. Injunctive Relief. I understand that in the event of a breach or threatened
breach of this Agreement by me the Corporation may suffer irreparable harm and
will therefore be entitled to injunctive relief to enforce this Agreement.

16. Governing Law; Severability. This Agreement will be governed by and
construed in accordance with the laws of the State of California, without giving
effect to its laws pertaining to conflict of laws. If any provision of this
Agreement is determined by any court or arbitrator of competent jurisdiction to
be invalid, illegal or unenforceable in any respect, such provision will be
enforced to the maximum extent possible given the intent of the parties hereto.
If such clause or provision cannot be so enforced, such provision shall be
stricken from this Agreement and the remainder of this Agreement shall be
enforced as if such invalid, illegal or unenforceable clause or provision had
(to the extent not enforceable) never been contained in this Agreement.

17. Counterparts. This Agreement may be executed in any number of counterparts,
each of which when so executed and delivered will be deemed an original, and all
of which together shall constitute one and the same agreement.

18. Entire Agreement. This Agreement and the documents referred to herein
constitute the entire agreement and understanding of the parties with respect to
the subject matter of this Agreement, and supersede all prior understandings and
agreements, whether oral or written, between or among the parties hereto with
respect to the specific subject matter hereof.

 

4



--------------------------------------------------------------------------------

19. Amendment and Waivers. This Agreement may be amended only by a written
agreement executed by each of the parties hereto. No amendment of or waiver of,
or modification of any obligation under this Agreement will be enforceable
unless set forth in a writing signed by the party against which enforcement is
sought. Any amendment effected in accordance with this section will be binding
upon all parties hereto and each of their respective successors and assigns. No
delay or failure to require performance of any provision of this Agreement shall
constitute a waiver of that provision as to that or any other instance. No
waiver granted under this Agreement as to any one provision herein shall
constitute a subsequent waiver of such provision or of any other provision
herein, nor shall it constitute the waiver of any performance other than the
actual performance specifically waived.

20. Successors and Assigns; Assignment. Except as otherwise provided in this
Agreement, this Agreement, and the rights and obligations of the parties
hereunder, will be binding upon and inure to the benefit of their respective
successors, assigns, heirs, executors, administrators and legal representatives.
The Corporation may assign any of its rights and obligations under this
Agreement. No other party to this Agreement may assign, whether voluntarily or
by operation of law, any of its rights and obligations under this Agreement,
except with the prior written consent of the Corporation.

21. Further Assurances. The parties agree to execute such further documents and
instruments and to take such further actions as may be reasonably necessary to
carry out the purposes and intent of this Agreement.

22. “At Will” Employment. I understand that this Agreement does not constitute a
contract of employment or obligate the Corporation to employ me for any stated
period of time. I understand that I am an “at will” employee of the Corporation
and that my employment can be terminated at any time, with or without notice and
with or without cause, for any reason or for no reason, by either the
Corporation or myself. I acknowledge that any statements or representations to
the contrary are ineffective, unless put into a writing signed by the
Corporation. I further acknowledge that my participation in any stock option or
benefit program is not to be construed as any assurance of continuing employment
for any particular period of time. This Agreement shall be effective as of the
first day of my employment by the Corporation, which is March 19, 2007.

 

Marin Software Incorporated:     Employee: By:  

/s/ Christopher Lien

   

/s/ Peter Wooster

  Christopher Lien     [Signature]   Chief Executive Officer    

Peter Wooster

      Name [Please Print]

 

5



--------------------------------------------------------------------------------

Exhibit A

Prior Inventions Not Assigned to Corporation



--------------------------------------------------------------------------------

 

LOGO [g753419img2.jpg]

October 31, 2006

Mr. Peter Wooster

[PRIVATE ADDRESS]

Offer of Employment by Marin Software Incorporated

Dear Peter:

I am very pleased to confirm our offer to you of employment with Marin Software
Incorporated (the “Company”) in the position of Vice President of Sales. In this
position you will report to Chief Executive Officer Christopher Lien. Your start
date shall be as we shall mutually agree, and I hope that you will decide to
accept our offer of employment on or before November 3, 2006. The terms of our
offer and the benefits currently provided by the Company are as described below.
In addition, additional terms of your employment and expected duties are more
fully described in the attached Employment Outline.

1. Starting Salary. Your starting base salary will be $140,000 per year (less
normal payroll deductions and withholdings), and will be adjusted in accordance
with the attached Employment Outline. In addition to your base salary, you will
be paid the annualized draws in accordance with the attached Employment Outline.

2. Benefits. In addition, you will be eligible to participate in regular health
insurance, bonus and other employee benefit plans established by the Company for
its employees from time to time. Except as expressly provided herein, the
Company reserves the right to change or otherwise modify, in its sole
discretion, the preceding terms of employment, as well as any of the terms set
forth herein at any time in the future. In addition, if so requested, the
Company will reimburse you for your monthly COBRA costs (up to $1,500 per month)
prior to the establishment by the Company of regular health insurance benefits.
As discussed with you, the Company plans to offer to its employees health,
dental and vision benefits in 2007. In addition, the Company agrees to provide
you with 15 days per year of paid vacation in addition to regular Company
holidays. The Company also, if you elect to drive to work, reimburses 50% of
monthly parking expenses.

3. Confidentiality. As an employee of the Company, you will have access to
certain confidential information of the Company and you may, during the course
of your employment, develop certain information or inventions that will be the
property of the Company. To protect the interests of the Company, you will need
to sign the Company’s standard “Employee Invention Assignment and
Confidentiality Agreement” as a condition of your employment. We wish to impress
upon you that we do not want you to, and we hereby direct you not to, bring with
you any confidential or proprietary material of any former employer or to
violate any other obligations you may have to any former employer. During the
period that you render services to the Company, you agree to not engage in any
employment, business or activity that is in any way competitive with the
business or proposed business of the Company. You will disclose to the Company
in writing any other gainful employment, business or activity that you are
currently associated with or participate in that competes with the Company. You
will not assist any other person or organization in competing with the Company
or in preparing to engage in competition with the business or proposed business
of the Company. You represent that your signing of this offer letter and the
Company’s Employee Invention Assignment and Confidentiality Agreement and your
commencement of employment with the Company will not violate any agreement
currently in place between yourself and current or past employers.
Notwithstanding anything in this Agreement to the contrary, you may engage in
charitable activities and community affairs, and with the

 

332 Pine Street, Suite 800  |  San Francisco, CA 94104  |  (415)
828-1010  |  (415) 399-9710 (fax)  |  www.marinsoftware.com



--------------------------------------------------------------------------------

LOGO [g753419img2.jpg]

Peter Wooster

October 31, 2006

 

prior approval of the Board of Directors you may serve as a director of any
corporation which does not compete in any way with Company business or proposed
business; provided that such activities are not inconsistent with your
obligations to the Company.

4. Options.

(a) We will recommend to the Board of Directors of the Company that you be
granted, under the Company’s 2006 Equity Incentive Plan, as amended (the
“Plan”), an option to purchase 2.0% fully diluted of the Company’s Common Stock,
with an exercise price equal to the fair market value of the Company’s Common
Stock as determined by the Board of Directors on the date of grant. The shares
of Common Stock subject to the option will, for so long as you remain
continuously employed by the Company become vested according to the following
four-year schedule (subject to adjustment as described below); (i) 12.5% of the
shares will be vested as of six months from your employment start date (the
“First Vesting Date”); and (ii) thereafter at the end of each full succeeding
calendar month, 2.0833% of the total shares will become vested.

(b) Stock Option Agreements. Following approval by the Board of Directors, the
Company will provide you with a stock option agreement, which will govern the
terms of the option.

(c) Board Approval Required. The grant by the Company of the stock option
specified above is subject to the Board of Directors’ approval, and the
references to the recommendation for such approval is not a promise of
compensation and, prior to such approval, is not intended to create an
obligation on the part of the Company.

5. At Will Employment. While we look forward to a profitable relationship,
should you decide to accept our offer, you will be an at-will employee of the
Company, which means the employment or other relationship can be terminated by
either of us for any reason, at any time, with or without prior notice and with
or without cause. You should regard any statements or representations to the
contrary (and, Indeed, any statements contradicting any provision in this
letter) as ineffective. Further, your participation in any stock option or
benefit program is not to be regarded as assuring you of continuing employment
or service for any particular period of time. Any modification or change in your
at-will employment status may only occur by way of a written employment
agreement signed by you and an authorized officer of the Company (other than
you), and approved by the Company’s Board of Directors.

6. Authorization to Work. Please note that because of employer regulations
adopted in the Immigration Reform and Control Act of 1986, within three
(3) business days of starting your new position you will need to present
documentation demonstrating that you have authorization to work in the United
States.

7. Arbitration. You and the Company shall submit to mandatory and exclusive
binding arbitration of any controversy or claim arising out of, or relating to,
this Agreement or any breach hereof, provided, however, that the parties retain
their right to, and shall not be prohibited, limited or in any other way
restricted from, seeking or obtaining equitable relief from a court having
jurisdiction over the parties. Such arbitration shall be governed by the Federal
Arbitration Act and conducted through the American Arbitration Association in
the State of California, San Francisco County, before a single neutral
arbitrator, in accordance with the National Rules for the Resolution of
Employment Disputes of the American Arbitration Association in effect at that
time. The parties may conduct only essential discovery prior to the hearing, as
defined by the AAA arbitrator. The arbitrator shall issue a written decision
that contains the essential findings and conclusions on which the decision is
based. You shall bear only those costs of arbitration you would

 

332 Pine Street, Suite 800  |  San Francisco, CA 94104  |  (415)
828-1010  |  (415) 399-9710 (fax)  |  www.marinsoftware.com



--------------------------------------------------------------------------------

LOGO [g753419img2.jpg]

Peter Wooster

October 31, 2006

 

otherwise bear had you brought a claim covered by this Agreement in court.
Judgment upon the determination or award rendered by the arbitrator may be
entered in any court having jurisdiction thereof. In addition to any other
award, the arbitrator shall award the prevailing party attorneys’ fees, costs
and arbitration costs, incurred by the prevailing party as a result of the
arbitration.

8. Successors, Binding Agreement. This Agreement shall not automatically be
terminated by the voluntary or involuntary dissolution of the Company or by any
merger or consolidation, whether or not the Company is the surviving or
resulting corporation, or upon any transfer of all or substantially all of the
assets of the Company. In the event of any such merger, consolidation or
transfer of assets, the provisions of this Agreement shall bind and inure to the
benefit of the surviving or resulting corporation, or the corporation to which
such assets shall have been transferred, as the case may be; provided, however,
that the Company will require any successor to all or substantially all of the
business and/or assets of the Company, by agreement in form and substance
satisfactory to you, to expressly assume and agree to perform this Agreement in
the same manner and to the same extent that the Company would be required to
perform it if no such succession had taken place.

9. Miscellaneous. This Agreement shall be construed and enforced in accordance
with the laws of the State of California without giving effect to California’s
choice of law rules. No waiver of any term of this Agreement constitutes a
waiver of any other term of this Agreement. This Agreement may be amended only
in writing by an agreement specifically referencing this Agreement which is
signed by both you and the Company. In the event that a court or other trier of
fact invalidates one or more terms of this Agreement, all the other terms of
this Agreement shall remain valid and enforceable. You shall have no duty to
mitigate any damages caused by the breach of the Company of this Agreement.

10. Acceptance. If you decide to accept our offer, and I hope you will, please
sign the enclosed copy of this letter in the space indicated and return it to
me. Your signature will acknowledge that you have read and understood and agreed
to the terms and conditions of this offer letter and the attached documents, if
any. Should you have anything else that you wish to discuss, please do not
hesitate to call me at (415) 828-1010.

We look forward to the opportunity to welcome you to the Company.

 

Very truly yours,

/s/ Christopher Lien

Christopher Lien, Founder and CEO

I have read and understood this offer letter and hereby acknowledge, accept and
agree to the terms as set forth above and on the attached Employment Outline and
further acknowledge that no other commitments were made to me as part of my
employment offer except as specifically set forth herein.

 

/s/ Peter Wooster

           Date signed: 11/3/06 Peter Wooster   

 

332 Pine Street, Suite 800  |  San Francisco, CA 94104  |  (415)
828-1010  |  (415) 399-9710 (fax)  |  www.marinsoftware.com